Gileillan, C. J.
The action is in the nature of quo warranto to oust defendant from the office of county attorney of Isanti county, to which he was elected, on the ground of his ineligibility to the office. The only ground of ineligibility alleged is that he is not an attorney and counsellor at law, nor has ever been admitted to practice as such in any of the courts of the state. Section 7, art. 7, of the constitution provides that “ every person who, by the provisions of this article, shall be entitled to vote at any election, shall be eligible to any office which now is, or hereafter shall be, elective by the people in the district where he shall have resided thirty days previous to such election, except as otherwise provided in this constitution, or in the constitution and laws of the United States.” The only offices which, by the constitution, require additional qualifications are those of judges of the supreme and district courts.
That the provisions of section 7, article 7, are unwise in not requiring proper qualifications for offices, the proper discharge of the duties of which calls for the exercise of peculiar learning and skill, there can be no doubt; but it is *18the constitutional rule, and we cannot add to it or take from it.
Order reversed.